Exhibit 10.01
 
AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER
 
This Amendment No. 1 (the “Amendment) dated as of October 30, 2015 is entered
into among Plan B Enterprises, Inc., a California corporation and dba Universal
Racking Solutions, which have a mailing address at 15 Pepsi Way, Durham, CA
95938 (collectively “Plan B” or “Seller”), Kirk R. Short (“Short”),  Solar3D,
Inc., a Delaware corporation (“Buyer” or “Company”), and Elite Solar Acquisition
Sub, Inc.,(“Merger Sub”).  Plan B, Short, Company and Merger Sub are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, the Parties have entered into that certain Agreement and Plan of
Merger, dated as of August 6, 2015 among Plan B, Short, the Company and Merger
Sub; and
 
WHEREAS, the Parties hereto desire to amend the Merger Agreement to extend the
Closing date set forth in Section 4.1 of the Merger Agreement.
 
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1. Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings assigned to them in the Merger Agreement.
 
2.  Amendments to the Merger Agreement. As of the Effective Date (defined
below), the Merger Agreement is hereby amended and modified as follows:
 
(a) Section 4.01 of the Merger Agreement is hereby amended in its entirety by
inserting the following text in its place:
 
4.1      Time and Place of Closing.   Upon satisfaction or waiver of the
conditions set forth in this Agreement, the closing of the Transaction (the
“Closing”) will take place in Santa Barbara, California at 11:00 a.m. (local
time) on the date that the Parties may mutually agree in writing, but in no
event later than December 1, 2015 (the “Closing Date”), unless extended by
mutual written agreement of the Parties.
 
3. Date of Effectiveness; Limited Effect. This Amendment will be deemed
effective as of the date first written above (the “Effective Date”). Except as
expressly provided in this Amendment, all of the terms and provisions of the
Merger Agreement are and will remain in full force and effect and are hereby
ratified and confirmed by the Parties. Without limiting the generality of the
foregoing, the amendment contained herein will not be construed as an amendment
to or waiver of any other provision of the Merger Agreement or as a waiver of or
consent to any further or future action on the part of either Party that would
require the waiver or consent of the other Party. On and after the Effective
Date, each reference in the Merger Agreement to “this Agreement,” “the
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference to the Merger Agreement in any other agreements, documents or
instruments executed and delivered pursuant to, or in connection with, that
Merger Agreement will mean and be a reference to the Merger Agreement as amended
by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Miscellaneous.
 
(a) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective successors and assigns.
 
(b) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.
 
(c) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. This
Amendment constitutes the sole and entire agreement of the Parties with respect
to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
 
(d) This Amendment will be governed by the laws of California without giving
effect to applicable conflict of law provisions.  With respect to any litigation
arising out of or relating to this Amendment, each party agrees that it will be
filed in and heard by the state or federal courts with jurisdiction to hear such
suits within the State of California
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
 
Plan B:
Plan B Enterprises, Inc.
 
 
         
 
By:   /s/ Kirk R. Short                                         
 
 
Kirk R. Short, President
 
 
   
 
   
Plan B Shareholders:
           
   /s/ Kirk R. Short                                              
 
 
Kirk R. Short, Individually
       
 
                                                                               
 
                     , Individually
       
 
   
 
                                                                               
 
                     , Individually
             
Company:
Solar3d, Inc.,
   
a Delaware corporation
 
 
   
 
By:   /s/ James B. Nelson                                  
 
 
   James B. Nelson, Chief Executive Officer
             
Merger Sub:
Elite Solar Acquisition Sub, Inc.
 
 
   
 
By:   /s/ James B. Nelson                                  
 
 
James B. Nelson, Chairman of the Board
             



 
 
[Signature page to Amendment No. 1 to Merger Agreement]

--------------------------------------------------------------------------------

 